Title: To George Washington from Wakelin Welch & Son, 1 June 1790
From: Wakelin Welch & Son
To: Washington, George



Sir
London 1st June 1790

We had the honor of receiving your Excellencys favors of 13th Octr & 1st March by the hands of Mr Morris.
Mr Morris has given his orders for the ornaments suitable for your dining Table, & for which, we have promised to pay, he observed that by sending some Goods, for you while he was in France⟨,⟩ he had advanced near £100, which if the Balance due to you in our hands would admit he should be glad of having it

but if not, it was very immaterial as he should send an order to a friend to receive it in the country.
In looking to your Excellency’s account in our Books it appears that the Balance in your favor is £95.16.—agreeable to the inclosed & which would have been more than to have purchasd the Goods but on a supposition you would have no objection to our paying the whole of the Balance to Mr Morris we wrote him accordingly and therefor⟨e⟩ do suppose when the Goods are ship’d and which imagine will be in the Montgomery Capt: Bunyan who sails for New York some time this Month he will draw for it.
There were Books we sent from Mr Young in Augt last as their value was to us unknown they remain unpaid.
In hopes to have the honor to receive your Excellencys farther commands we remain Your Excellencys Much Obliged and Most Obedt Ser⟨vts⟩

Wakn Welch

